Plaintiff brought an action against defendant laundry company, of which he was an officer and director, to recover damages for personal injuries sustained when riding in a motor vehicle owned by the laundry company. The insurance company, which had issued a blanket liability insurance policy in favor of the laundry company’s employees, was called upon to defend. It prepared an answer denying the allegations of negligence, but the officers of the laundry company refused to sign it on the ground that its driver was negligent and that, therefore, the allegations of negligence should be admitted. The insurance company thereupon refused to defend. The laundry company defaulted in its defense and judgment for $15,124.70 was entered against it. That judgment has not been paid. The issues created by the cross-complaint of the laundry company against the insurance company were brought to trial. The insurance company’s defense was that the laundry company failed to co-operate under the terms of the policy. The jury found in favor of the insurance company and the laundry company appeals. Judgment unanimously affirmed, with costs. No opinion. Present — Lazansky, P. J., Young, Hagarty, Johnston and Adel, JJ.